                 UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF WISCONSIN

 TERRANCE LAVELL KIRKSEY,

                      Plaintiff,
                                                  Case No. 19-CV-1310-JPS-JPS
 v.

 OFFICER THORNE,
                                                                  ORDER
                      Defendant.


      Plaintiff Terrance Lavell Kirksey, a prisoner proceeding in this

matter pro se, filed a complaint alleging that Defendant violated his

constitutional rights. (Docket #1). On February 25, 2020, the Court screened

the complaint and allowed Plaintiff to proceed on a claim that Defendant

ignored his serious medical need in violation of the Fourteenth

Amendment. (Docket #9).

      On April 22, 2020, Plaintiff filed an unsigned motion for summary

judgment. (Docket #14). On April 30, 2020, Defendant filed a motion to

strike Plaintiff’s brief in support of his motion for his failure to sign it.

(Docket #16). On May 7, 2020, Defendant filed a motion for summary

judgment for Plaintiff’s failure to exhaust his administrative remedies.

(Docket #20). On May 21, 2020, Defendant filed a motion for summary

judgment on the merits. (Docket #26). These motions have been fully

briefed, and, for the reasons explained below, only Defendant’s motion for

summary judgment for failure to exhaust, (Docket #20), will be granted. The

Court will also address Plaintiff’s pending motion to appoint counsel,

(Docket #54).




 Case 2:19-cv-01310-JPS Filed 03/26/21 Page 1 of 10 Document 56
1.     LEGAL STANDARDS

       1.1    Summary Judgment

       Federal Rule of Civil Procedure 56 provides that a court “shall grant

summary judgment if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); Boss v. Castro, 816 F.3d 910, 916 (7th Cir. 2016). A

fact is “material” if it “might affect the outcome of the suit” under the

applicable substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). A dispute of fact is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id. A court

construes all facts and reasonable inferences in the light most favorable to

the non-movant. Bridge v. New Holland Logansport, Inc., 815 F.3d 356, 360 (7th

Cir. 2016).

       1.2    Exhaustion of Prisoner Administrative Remedies

       The Prison Litigation Reform Act (“PLRA”) establishes that, prior to

filing a lawsuit complaining about prison conditions, a prisoner must

exhaust “such administrative remedies as are available.” 42 U.S.C. §

1997e(a). He must do so precisely in accordance with those rules;

substantial compliance does not satisfy the PLRA. Id.; Burrell v. Powers, 431

F.3d 282, 284–85 (7th Cir. 2005). A suit must be dismissed if it was filed

before exhaustion was complete, even if exhaustion is achieved before

judgment is entered. Perez v. Wis. Dep’t of Corr., 182 F.3d 532, 535 (7th Cir.

1999). The exhaustion requirement furthers several purposes, including

restricting frivolous claims, giving prison officials the opportunity to

address situations internally, giving the parties the opportunity to develop

the factual record, and reducing the scope of litigation. Smith v. Zachary, 255

F.3d 446, 450–51 (7th Cir. 2001). Failure to exhaust administrative remedies


                           Page 2 of 10
 Case 2:19-cv-01310-JPS Filed 03/26/21 Page 2 of 10 Document 56
is an affirmative defense to be proven by a defendant. Westefer v. Snyder,

422 F.3d 570, 577 (7th Cir. 2005).

              1.2.1   Inmate Grievance System

       The Kenosha County Sheriff’s Department maintains an inmate

grievance system (“IGS”). Inmates who are housed in the Kenosha County

Jail and Kenosha County Detention Center may view the grievance system

policies and procedures within the Inmate Handbook, which is available in

electronic and paper form. (Docket #22 at 1-2). There are three forms

available to inmates at Kenosha County Detention Center (“KCDC”) by

which they may request, authorize, or communicate information to staff

members. (Id. at 9). Specifically, inmates can use (1) a request for medical

attention form; (2) an inmate request form; and (3) an inmate

grievance/appeal form. (Id. at 9-10). The inmate request form allows

inmates to submit a concern or convey information to a staff member. (Id.

at 10). The inmate grievance/appeal form is used for submitting legitimate

complaints and to appeal disciplinary findings to a supervisor. (Id.)

       When filing an inmate complaint, the IGS requires inmates to write

legibly on approved forms, include identification information, and file

forms within seven days of the occurrence or sanction notification giving

rise to a grievance or complaint. (Id.) Complaints properly submitted are

reviewed by a Shift Supervisor, and a response/resolution is provided

within seven days. (Id.) Inmates have the right to appeal the grievance

decision in writing to the Facility Administrator within 72 hours of receipt.

(Id.) To submit an appeal, the inmate must use another Grievance Form,

check the “Appeal” box, and provide the basis for his disagreement with

the decision. (Id.) The inmate must submit the form to security staff, in a

specified drop box, or via “Supervision” to ensure complete access to


                           Page 3 of 10
 Case 2:19-cv-01310-JPS Filed 03/26/21 Page 3 of 10 Document 56
appeals and administrative remedies. (Id.) If the inmate appeals, the

“Facility Administrator or his/her designee will make every effort to

complete the Grievance Appeal within 14-calendar days of receiving the

appeal.” (Docket #22-3 at 3).

2.     RELEVANT FACTS

       Plaintiff was booked into the Kenosha County Jail on December 28,

2018. (Docket #22 at 1). During intake, Plaintiff was advised of and signed

an acknowledgement that facility rules were posted in various locations

throughout the facilities. (Id.) Additionally, an inmate handbook was

available on an issued electronic device (tablet) and on the facility kiosk

system, and a printed copy was available upon request. (Id. at 1-2). A

detailed explanation of the inmate grievance and appeal process was

played daily throughout the facilities utilizing a closed-circuit television

system. (Id.) The Inmate Handbook contained the inmate grievance policies

and procedures. (Id. at 2).

       On January 3, 2019, Plaintiff was moved to KCDC; he was an inmate

there during the relevant incident. (Id. at 1-2). Upon his arrival at KCDC,

Plaintiff signed a form acknowledging that he had been oriented and was

required to become familiar with, and follow, the rules and regulations. In

the form, Plaintiff also acknowledged he was aware that there was an

Inmate Handbook, what it generally contained, and how he could access it.

(Docket #22-2).

       Plaintiff alleges that on January 10, 2019, Defendant Officer Thorne

denied him mental health treatment after Plaintiff reported that he was

feeling “mentally distorted” and suicidal and was going to hurt himself.

(Docket #21 at 2). Plaintiff submitted a grievance form, dated January 10,

2019, related to his claim that Officer Thorne denied him access to mental


                           Page 4 of 10
 Case 2:19-cv-01310-JPS Filed 03/26/21 Page 4 of 10 Document 56
health treatment. (Docket #40-1 at 14-15). The form was received by an

officer that same day and was assigned to an officer on January 11, 2019.

(Id. at 2). On January 16, 2019, Officer Basina denied Plaintiff’s grievance

because Plaintiff had been seen by mental health services on January 9, 2019

and January 10, 2019. (Id.) The response further stated that Officer Thorne

took the appropriate actions and made the necessary notifications. (Id.)

Plaintiff did not file an appeal of his grievance denial. (Docket #22 at 2-3).

Plaintiff also did not file any other grievances related to his allegations that

Officer Thorne denied him access to mental health care on or about January

10, 2019. (Id.)

3.     ANALYSIS

       Defendant alleges that Plaintiff has not exhausted his administrative

remedies on the claim against him, and, therefore, the case must be

dismissed. (Docket #21 at 3-4). Plaintiff argues that he did exhaust the

administrative remedies because he filed an appeal of the grievance

decision. (Docket #39 at 8-9). To support his statement, Plaintiff provides

an inmate grievance form, dated January 19, 2019. (Docket #40-1 at 18-19).

       Defendant disputes the validity of the January 19, 2019 “appeal”

form that Plaintiff submits. Specifically, Sergeant Doug Simpson

(“Simpson”), employed by KCDC, reviewed the “inmate appeal” Plaintiff

claims he submitted on January 19, 2019. (Docket #47). Simpson states that

KCDC has procedures in place regarding accepting, responding to, and

maintaining documents related to grievances and appeals submitted by

inmates during their incarceration. (Id. at 1). Specifically, if an “inmate

submits a grievance or appeal, the correctional officer accepting that

grievance would document his or her name and the time the grievance or

appeal was received.” (Id.) Additionally, the officer assigned to respond to


                           Page 5 of 10
 Case 2:19-cv-01310-JPS Filed 03/26/21 Page 5 of 10 Document 56
the grievance or appeal would also be documented on the grievance form.

(Id. at 2). As noted above, neither officer section is signed or dated. (Docket

#40-1 at 19). Further, “Kenosha County maintains copies of all grievances

and appeals submitted by inmates in their inmate file.” (Docket #47 at 2).

The grievance appeal Plaintiff claims he submitted to KCDC on January 19,

2019 is not a part of Plaintiff’s jail file maintained by Kenosha County. (Id.)

Moreover, there are no documents or information in Plaintiff’s paper file or

Kenosha County’s electronic jail management system showing that Plaintiff

ever submitted an appeal on or about January 19, 2019 relating to Officer

Thorne. (Id.)

       Plaintiff’s argument that he exhausted his administrative remedies

is unavailing for several reasons. First, the grievance form Plaintiff

submitted as proof that he filed an appeal contains several fatal deficiencies

that undermine the document’s legitimacy. Specifically, the grievance form

reflects the “Grievance” box as having been checked—not the “Appeal”

box. (Docket #40-1 at 18). This shortcoming constitutes a violation of the

KCDC’s policies and procedures regarding grievance appeals. To be sure,

Plaintiff is required to “file complaints and appeals in the place, and at the

time, the prison’s administrative rules require.” Pozo v. McCaughtry, 286

F.3d 1022, 1025 (7th Cir. 2002). Administrative exhaustion requires strict

compliance. Id. It is clear that even if the appeal is legitimate, Plaintiff did

not follow KCDC’s specific procedures regarding the form.

       Additionally, the form does not include required signatures or dates

to establish when it was received by an officer or assigned to an officer for

a decision. (Docket #40-1 at 19). KCDC has specific procedures regarding

receiving and assigning grievance and appeal forms, which includes the

signature and date from two different officers. The form Plaintiff submitted


                           Page 6 of 10
 Case 2:19-cv-01310-JPS Filed 03/26/21 Page 6 of 10 Document 56
lacks any evidence—namely the signatures and dates—that it was

submitted to KCDC officers and put through their procedure. Further,

Kenosha County has no record, in Plaintiff’s paper inmate file or their

electronic records, that Plaintiff ever submitted the January 19, 2019 appeal

form.

        Even assuming that Plaintiff submitted the January 19, 2019 appeal,

if he did not receive a response as he claims, he was thereby put on notice

that something was wrong and he should have inquired into the status of

his appeal. The Seventh Circuit addressed similar facts in Lockett v. Bonson,

937 F.3d 1016 (7th Cir. 2019). In Lockett, the inmate complaint examiner

(“ICE”) claimed that the facility had no record of Lockett filing an appeal of

the dismissal of his inmate complaint. In contrast, Lockett claimed that he

had filed an appeal but did not receive a receipt acknowledging his appeal.

Id. at 1025-26. The Seventh Circuit explained that Wisconsin has a system

that requires a prisoner receive a receipt after filing a complaint, and that

the “receipt plays a very significant role in the complaint process” and the

plaintiff’s “ability to preserve his right to initiate litigation in the district

court.” Id. at 1026. Reading the regulations in their totality, the Seventh

Circuit concluded that Lockett “was obliged to regard the absence of receipt

as a red flag [and that] he should have undertaken, through the complaint

procedure, an inquiry to ascertain why he had not received this important

document.” Id. at 1027. The Seventh Circuit held that, “[h]aving failed to

make that inquiry, he may not now counter evidence that the prison did not

receive his administrative appeal with a bald assertion of a timely filing.”

Id.

        The Seventh Circuit explained that requiring a prisoner “to employ

the complaint system to ascertain the fate of his appeal and the receipt of


                           Page 7 of 10
 Case 2:19-cv-01310-JPS Filed 03/26/21 Page 7 of 10 Document 56
filing is compatible with the primary purpose of the exhaustion doctrine: it

alerts the prison officials to the existence of the problem and affords an

opportunity to repair the injury.” Id. The court emphasized that the burden

of proof on the exhaustion issue is on the defendants. Id. But, once the

defendants offered evidence that there was no record of an appeal having

been filed, the burden shifted to Lockett “to demonstrate that there was a

genuine issue of triable fact with respect to that defense.” Id.

       The Seventh Circuit noted that, while Lockett’s affidavit was

relevant and probative to the issue of whether he had filed his appeal or

received a receipt, it was “insufficient to establish that he ever exhausted

the opportunity to resolve the matter within the prison system by making

a reasonable inquiry into the reason for the absence of a receipt.” Id. at

1027-28. As the court observed, “In Wisconsin, the regulations clearly gave

him the opportunity to do so, but there is no evidence that he availed

himself of this tool.” Id. at 1028.

       In this case, if Plaintiff had submitted the January 19, 2019 appeal

form, he should have expected a response within 14 days. When Plaintiff

received nothing, that served as a “red flag” that something was wrong. See

Lockett, 937 F.3d at 1027; Pickens v. Schmidt, No. 19-CV-741, 2020 WL

4530717, at *2 (E.D. Wis. Aug. 6, 2020). Plaintiff should have utilized the

inmate request form, which allows inmates to submit a concern or convey

information to a staff member, or he should have submitted another

grievance form regarding his appeal. Plaintiff has not presented any

evidence that he used any procedures to inquire as to why he had not

received a response to his appeal. Thus, under Lockett, Plaintiff cannot

create a disputed fact when he has provided no evidence that he made a




                           Page 8 of 10
 Case 2:19-cv-01310-JPS Filed 03/26/21 Page 8 of 10 Document 56
reasonable inquiry into the reason he had not received an answer to his

appeal.

       In sum, Plaintiff submitted a grievance form in accordance with the

IGS regarding the alleged January 10, 2019 incident of being denied mental

health care by Officer Thorne. That grievance was dismissed by Officer

Basina. In order to exhaust his administrative remedies under the IGS,

Plaintiff had to appeal the grievance decision. Plaintiff never filed an

appeal. Thus, Plaintiff has failed to exhaust his administrative remedies.

Therefore, the Court will grant Defendant’s motion for summary judgment

on exhaustion grounds and dismiss this case without prejudice.1

4.     CONCLUSION

       For the reasons explained above, Defendant’s motion for summary

judgment for Plaintiff’s failure to exhaust, (Docket #20), will be granted.

Given that the Court is obliged to dismiss this case without prejudice,

Plaintiff’s pending motion for summary judgment, (Docket #14), and

motion to appoint counsel, (Docket #54), will be denied as moot.

Additionally, Defendant’s motion to strike, (Docket #16), and motion for

summary judgment on the merits, (Docket #26), will be denied as moot.

       Accordingly,

       IT IS ORDERED that Defendant’s motion for summary judgment

for failure to exhaust (Docket #20) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Plaintiff’s motion for summary

judgment (Docket #14) and motion to appoint counsel (Docket #54) be and

the same are hereby DENIED as moot;


       1Although it seems clear that Plaintiff will not be able to complete the IGS
process for his claims at this late date, dismissals for failure to exhaust are always
without prejudice. Ford v. Johnson, 362 F.3d 395, 401 (7th Cir. 2004).


                           Page 9 of 10
 Case 2:19-cv-01310-JPS Filed 03/26/21 Page 9 of 10 Document 56
      IT IS FURTHER ORDERED that Defendant’s motion to strike

(Docket #16) and motion for summary judgment on the merits (Docket #26)

be and the same are hereby DENIED as moot; and

      IT IS FURTHER ORDERED that this case be and the same is hereby

DISMISSED without prejudice for Plaintiff’s failure to exhaust

administrative remedies.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 26th day of March, 2021.

                                 BY THE COURT:



                                 ____________________________________
                                 J. P. Stadtmueller
                                 U.S. District Judge




                          Page 10 of 10
Case 2:19-cv-01310-JPS Filed 03/26/21 Page 10 of 10 Document 56
